Citation Nr: 0428133	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  95-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to an increased rating for Graves' disease 
with hypothyroidism, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to an increased rating for pyelonephritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to January 
1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 RO decision, which denied service 
connection for carpal tunnel syndrome and arthritis, which 
denied an increased rating for Graves' disease, and which 
reduced the rating for pyelonephritis from 10 percent to 0 
percent, effective in September 1994.  

As to the veteran's pyelonephritis, the Board notes that in a 
May 2003 rating decision, the RO assigned a 20 percent 
rating, effective retroactively to June 1994 (the date of 
receipt of claim).  In that same rating decision, the RO also 
granted service connection and a 30 percent rating for a mood 
disorder with mixed features, secondary to the service-
connected Graves' disease with hypothyroidism, effective in 
November 1996 (the date of receipt of claim for such).  
Following the award, the veteran submitted a form in July 
2003, indicating that, among other things, she desired to 
withdraw her appeal concerning arthritis secondary to Graves' 
disease with hypothyroidism.  However, the RO has only 
considered her claim of service connection for arthritis on a 
direct/presumptive basis, not on a secondary basis, and the 
veteran subsequently testified at a hearing in regard to 
arthritis on a direct/presumptive basis.  Thus, such issue is 
considered to be in proper appellate status.  

In June 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript of that hearing is contained in the claims 
file.  The Board notes that at a pre-hearing conference the 
veteran withdrew two increased rating claims involving the 
skin and left shoulder, which were also on appeal.  A signed 
written statement of the withdrawal is contained in the 
claims file.

With respect to the increased rating issues, this appeal is 
being remanded to the RO via the Appeals Management Center in 
Washington, DC. VA will notify the veteran and her 
representative if further action is required on her part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran is not currently diagnosed with carpal tunnel 
syndrome that had its onset during service or is otherwise 
related to service.

3.  The veteran is not currently diagnosed with arthritis 
that had its onset during service or is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome is not due to an injury or disease 
that was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

2.  Arthritis is not due to an injury or disease that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1113, 
1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, the initial RO decision in January 1995 
was made prior to the enactment of the VCAA on November 9, 
2000, and thus, VCAA notice was sent only after the initial 
determination.  Nevertheless, notice was sent prior to the 
transfer and certification of the veteran's appeal to the 
Board in June 2004, and, as explained herein below, complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  

In the VCAA notice sent to the veteran in February 2003, the 
RO advised the veteran of what was required to prevail on her 
claims of service connection for carpal tunnel syndrome and 
arthritis, what specifically VA had done and would do to 
assist in those claims, and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  The RO also 
requested the veteran to furnish "all medical evidence 
relative to the claimed disabilities."  Further, during the 
course of his June 2004 hearing at the RO, the veteran was 
again essentially requested to provide VA with all relevant 
evidence and argument pertinent to her claims.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate her service connection 
claims in the January 1995 rating decision, statement of the 
case issued to her in March 1995, and the supplemental 
statement of the case issued to her in July 2003.  See 
38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the veteran of the reasons for which her claims were 
denied and the evidence it had considered in denying the 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
she is entitled to service connection for carpal tunnel 
syndrome and arthritis.  She was afforded the opportunity to 
testify at a personal hearing before the undersigned in June 
2004, in regard to her claims.  The RO has sought and 
obtained for association with the claims file pertinent VA 
and private medical evidence, as well as relevant records 
from the Social Security Administration, identified by the 
veteran.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claims.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA medical examination 
in September 1994.  While a long period of time has elapsed 
since this examination, it is noted that the veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in her appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims of Service Connection

A.  Factual background

The veteran served on active duty from April 1986 to January 
1990.  Service medical records do not show any clinical 
findings or diagnosis of either carpal tunnel syndrome or 
arthritis.  Records show that she sustained a left clavicle 
fracture in October 1986.  On a June 1987 physical 
examination, the veteran reported, in listing various 
disabilities, that her ankles often swelled and stayed stiff.  
She added that she thought she had arthritis, mainly in her 
right ankle, which she stated was injured during basic 
training in April 1986 with a cast placed on it for two 
weeks.  On physical examination, her lower extremities were 
clinically evaluated as normal.  In June 1988, she complained 
of "nerve problems" due to a car accident that morning.  It 
was noted that she felt right arm pain, nausea, and symptoms 
of nerve problems.  The assessment was situational stress 
reaction.  In September 1989, she complained of swollen 
ankles with "knots on the back of ankle" with low back 
pain.  It was noted that she had just returned from maternity 
leave and had been on a road march.  The assessment was 
overuse syndrome of bilateral ankles.  

In February 1990, the RO received the veteran's initial claim 
for VA disability compensation.  Her application does not 
reference carpal tunnel syndrome or arthritis.  

In March 1990, the veteran underwent a VA examination.  She 
complained, in part, of pain in the right knee with 
occasional stiffness.  There were no clinical findings or 
diagnoses referable to the knee.  

VA hospital records dated in February 1991 indicate that the 
veteran complained, in part, of achiness and stiffness in the 
joints of her feet, ankles, knees, hands, wrists, and elbows 
over the past week.  She also reported distal tremors and 
tingling in the hands and feet.  Her diagnosis was 
hyperthyroidism.  

In September 1994, the veteran underwent VA examinations.  
She complained of inflammation in the knees, hands, and 
ankles, and reported that she had arthritis in these joints.  
She also complained of stiffness in the fingers.  Each of 
these joints was then clinically evaluated.  X-rays of the 
ankles and hands were conducted, and they were normal.  X-
rays of the knees were also normal except for a one 
centimeter sclerotic density in the proximal tibia that was 
most likely a bone island.  Electromyelogram and nerve 
conduction studies were performed in relation to the median 
and ulnar nerves bilaterally, and they were reported as 
normal.  The final diagnoses included history of arthritis of 
the hands with no pathology found, carpal tunnel syndrome not 
found, history of bilateral knee arthritis with no pathology 
found except for a one centimeter sclerotic density in the 
proximal left tibia that was thought to be a bone island and 
to give the veteran no residuals, and history of fracture of 
the right lateral malleolus with no pathology found.  

In a decision dated in June 1996, the Social Security 
Administration (SSA) awarded the veteran disability benefits 
based on a primary diagnosis of bipolar disorder and a 
secondary diagnosis of bilateral carpal tunnel syndrome.  The 
VA and private medical records underpinning this decision 
show that the veteran had a variety of disabilities, to 
include bilateral carpal tunnel syndrome and arthritis.  
These records include a September 1992 VA outpatient record, 
which indicates an assessment of carpal tunnel syndrome of 
the left extremity, following complaints of numbness and 
positive clinical findings (i.e., Phalen's test and Tinel's 
sign).  This diagnosis was reiterated on a January 1993 VA 
outpatient record, and the veteran was continued on a brace 
for her hand.  She was followed up at the VA in May 1993 for 
what was stated as bilateral carpal tunnel syndrome.  On a 
psychiatric evaluation in April 1994 for SSA purposes, she 
reported having symptoms of carpal tunnel syndrome and 
arthritis in her knee, ankle, and wrist joints.  On a medical 
examination in April 1994 for SSA purposes, the veteran 
reported a history of arthritis for one year, affecting her 
knees, ankles, hands, and wrists.  She also noted a history 
of bilateral carpal tunnel syndrome.  The medical conclusions 
were history of arthritis of the knees, wrists, hands, 
fingers, and ankles with arthralgias and myalgias and mild 
limited range of motions noted of the bilateral knees, 
consider myofascial syndrome of these regions; and carpal 
tunnel syndrome noted of the bilateral wrists with decreased 
handgrips bilaterally and positive Tinel's, Phalen's, and 
reverse Phalen's tests.  VA X-rays of the feet and knees in 
June 1994 were shown to be normal except for a sclerotic 
density in the proximal tibia.  A VA nerve conduction report 
dated in September 1994 indicates normal conduction studies 
of the median and ulnar nerves bilaterally.  

At a June 2004 Board hearing, the veteran testified that she 
had carpal tunnel syndrome that began while she was on active 
duty.  She described symptoms of numbness and tingling during 
service, from which she indicated that she still suffered.  
She stated that a long time ago VA provided her with braces 
for the carpal tunnel syndrome.  She also testified that she 
had problems in the military with injuries to her knees and 
ankle, which resulted in a lot of swelling and pain.  She 
stated that she notified military doctors of this and was 
given non-steroidal anti-inflammatory drugs (NSAIDS).  
Currently, she stated that she could not take NSAIDS but used 
a heating pad instead, when her joints swelled.  

B.  Legal criteria and analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for carpal tunnel syndrome and 
arthritis.  

As the record now stands, there is no satisfactory proof in 
the record that the veteran currently has diagnoses of carpal 
tunnel syndrome and arthritis.  Service medical records are 
negative for clinical findings or diagnosis of either carpal 
tunnel syndrome or arthritis.  

Post-service private and VA medical records show a complaint 
of right knee pain in March 1990, without a diagnosis given.  
In February 1991, the veteran complained of multiple joint 
pains, but the diagnosis was that of an endocrine-related 
disorder.  In 1992 and 1993, she was apparently followed by 
the VA for carpal tunnel syndrome, and a medical examination 
for SSA purposes in April 1994 indicated a diagnosis of such 
based on positive Tinel's and Phalen's tests.  However, a 
subsequent VA examination in September 1994 involved further 
clinical testing (i.e., nerve conduction studies), which were 
negative.  The VA diagnosis was that of carpal tunnel 
syndrome not found.  

As for claimed arthritis, the April 1994 medical examination 
for SSA purposes resulted in a diagnosis of history of 
arthritis with arthralgias and myalgias.  This diagnosis 
cannot constitute a current disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Further, like the 
carpal tunnel syndrome, a subsequent VA examination in 
September 1994 involved additional testing in the form of X-
rays of the hands, ankles, and knees, which were all normal 
except for a "bone island" in the left tibia.  The VA 
diagnosis was that of history of arthritis with no pathology 
found.  The veteran has not furnished any other evidence, to 
include contemporary medical records, showing a diagnosis of 
either carpal tunnel syndrome or arthritis.  

Thus, the Board finds that there is no competent evidence 
showing that the veteran currently has carpal tunnel syndrome 
or arthritis that is related to service.  VA law and 
regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  As a lay person the veteran herself 
is not competent to offer an opinion as to questions of 
medical diagnosis or causation.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

Absent any competent medical evidence of currently existing 
carpal tunnel syndrome and arthritis, the weight of the 
evidence is against the veteran's claims.  As such the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for carpal tunnel syndrome is denied.  

Service connection for arthritis is denied.  


REMAND

Remand is warranted with regard to the issues of an increased 
rating for Graves' disease with hypothyroidism and 
pyelonephritis, to ensure that all pertinent medical evidence 
is associated with the claims file and to obtain contemporary 
medical opinions as to the severity of the disabilities at 
issue.

First, the Board is of the opinion that VA examinations for 
the purpose of ascertaining the current severity of the 
veteran's service-connected Graves' disease with 
hypothyroidism and pyelonephritis are warranted in this case.  
The veteran was last afforded an examination in March 2003, 
wherein the examiner diagnosed polynephritis, resolved, and 
no change in hypothyroidism (Graves' disease).  At her 
personal hearing in June 2004, the veteran testified that her 
Graves' disease and pyelonephritis conditions had worsened 
recently.  She described her Graves' disease symptoms to 
include increased blood pressure, tachycardia for which she 
was seen in the Decatur, Georgia VA Medical Center (VAMC) 
emergency room the previous week, notable weight gain in a 
short period of time, and increased muscle weakness.  As to 
her pyelonephritis, she indicated that she wore absorbent 
materials that she changed four to five times daily and that 
she awoke four to five times a night to urinate.  

In light of the foregoing, it appears that the veteran's 
conditions are worse than are reflected in the March 2003 
examination, and she should be re-examined.  The Board 
further notes that, in regard to the service-connected 
pyelonephritis, the veteran reported to the March 2003 
examiner that she had urinary frequency and urinary 
incontinence such that she required at least two absorbent 
pads per day.  In his diagnosis, however, the examiner stated 
that her polynephritis had resolved, based on a normal 
urinalysis.  Thus, on re-examination clarification is sought 
as to the current severity of the service-connected 
disability, to include addressing the question of whether the 
veteran's polyuria is related to the service-connected 
pyelonephritis.   

Second, prior to the examinations, the RO should attempt to 
obtain any other additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that regard, all updated Decatur VAMC treatment 
records should be obtained.  

Third, the Board notes that the veteran submitted additional 
private medical records, dated from 2003 to January 2004, 
which were received at the RO in July 2004 and forwarded to 
the Board in August 2004.  These medical records relate to 
the veteran's increased rating claims.  The RO has not 
considered these statements.  Although on January 23, 2002, 
final rules were promulgated, which, in part, allowed the 
Board to consider additional evidence without having to refer 
the evidence to the RO for initial consideration, and without 
having to obtain the appellant's waiver, the rule has since 
been invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (holding that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration).  New regulations were recently 
promulgated to conform to the Federal Circuit's decision.  In 
effect they, and particularly 38 C.F.R. § 20.1304(c), remove 
the Board's authority to develop evidence for initial 
consideration unless the appellant or appellant's 
representative waives the right to initial review by the 
agency of original jurisdiction of new evidence received by 
the Board.  See 69 Fed. Reg. 53807, 53808 (September 3, 
2004).   
 
Finally, the RO must ensure that the veteran has been fully 
apprised of the redefined obligations of the VA as contained 
in the VCAA in regard to the claims for an increased rating, 
particularly as those responsibilities relate to what 
information or evidence is needed from her and what the VA 
has done and will do to assist her in substantiating her 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
Graves' disease with hypothyroidism and 
pyelonephritis.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file, to 
include updated treatment records from 
the Decatur, Georgia VAMC.  

2.  The RO should arrange for the veteran 
to undergo appropriate VA examinations in 
order to determine the current nature and 
severity of her service-connected Graves' 
disease with hypothyroidism and 
pyelonephritis.  The claims folder must 
be made available to and reviewed by the 
examiner(s) in conjunction with the 
examinations.  All clinical findings 
should be reported in detail in the 
examination reports, and complete 
rationale for all opinions expressed 
should be provided.  All necessary tests, 
such as laboratory studies of blood and 
urine, should be conducted.  

(a)  With respect to the Graves' disease 
and hypothyroidism, the examiner should 
specifically comment on the nature and 
severity of any muscular weakness, mental 
disturbance (dementia, slowing of 
thought, depression), weight loss, cold 
intolerance, cardiovascular involvement, 
bradycardia (less than 60 beats per 
minute), and sleepiness.  The examiner 
should also comment on whether there is a 
slow return of reflexes, and on whether 
there are decreased levels of circulating 
thyroid hormones (T4 and/or T3, by 
specific assay).  

(b)  With respect to the pyelonephritis, 
the examiner should clearly describe any 
clinical manifestations of the service-
connected disability - as opposed to any 
other physical disability.  In so doing, 
the examiner should indicate the nature, 
frequency, and treatment of any recurring 
urinary tract infection.  As to renal 
dysfunction, the examiner should describe 
the presence of any albumin and edema, 
and furnish blood pressure readings for 
any currently present hypertension 
related to the service-connected 
disability.  Any definite decrease in 
kidney function should also be noted.  As 
to voiding dysfunction, the examiner 
should describe any continual urine 
leakage, to include the wearing of any 
absorbent materials and the number of 
times daily that such must be changed, 
and describe daytime and nighttime 
urinary frequency.  The nature, severity, 
and treatment of any obstructive 
symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) should 
also be noted.  The examiner is requested 
to furnish an opinion as to whether any 
currently present urinary frequency 
and/or incontinence is related to the 
service-connected pyelonephritis.    

3.  The RO should otherwise review the 
claims file and ensure that any 
additional development indicated by the 
record is accomplished, consistent with 
the VCAA and its implementing 
regulations.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of an increased rating for Graves' 
disease with hypothyroidism and 
pyelonephritis, based on a review of the 
entire evidentiary record, to include 
consideration of private medical reports, 
dated from 2003 to January 2004, which 
were received by the RO in July 2004.  If 
the decision remains adverse to the 
veteran, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



